Citation Nr: 0033692	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-03 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound (SFW) to the right neck and upper thoracic 
spine with retained foreign bodies and limitation of motion 
of the right arm, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1943 to January 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 10 percent for his service-connected 
disability.  Thereafter, a September 1997 rating decision 
increased the evaluation to 20 percent, effective from April 
1997, a November 1997 rating decision increased the 
evaluation to 30 percent, effective from April 1997, and a 
May 1999 supplemental statement of the case notified the 
veteran of an increase to 40 percent, effective from April 
1997.  The veteran has continued the appeal.


REMAND

In support of his current appeal, the veteran has furnished 
an October 2000 private medical report from Dr. H., in which 
Dr. H. notes the veteran's history of a SFW in the trapezius 
muscle on the right, and that the shrapnel had subsequently 
moved inferior to the wound.  Pain was described as worse in 
the area of the shrapnel, but was also reported in the right 
side of the neck, involving the irritation of nerves in the 
right area.  Weakness in the deltoid, biceps, triceps, 
forearm extensors and interosseous muscles was specifically 
indicated to have worsened.  In addition, the Board notes 
that at the time of the veteran's videoconference hearing 
before the Board in November 2000, the veteran testified that 
since his previous Department of Veterans Affairs (VA) 
examination in March 1999, his service-connected condition 
had "changed quite a bit," noting that he had a greater 
problem with pain (transcript (T.) at p. 17).  

While the Board further notes that the VA's duty to assist 
the veteran in the development of his claim may not 
necessarily include providing the veteran with a new 
examination in every instance where he or she has complained 
of worsening symptomatology, multiple authorities indicate 
that where a claimant affirmatively asserts to the Board that 
a further increase in disability has occurred subsequent to a 
prior examination and decision, an additional examination may 
be required.  See VAOPGCPREC 11-95; 38 C.F.R. § 3.327(a) 
(2000) (reexaminations will be required where evidence 
indicates that there has been a material change in 
disability).  Thus, in this case, the Board finds that the 
veteran's complaints of worsening symptoms, findings of 
greater muscular weakness on private consultation, and the 
length of time since previous VA examination require that the 
veteran be furnished with new comprehensive VA orthopedic and 
neurological examinations to evaluate the current status of 
the veteran's service-connected disability.  In addition, the 
Board notes that the May 1999 supplemental statement of the 
case reflects that the grant of a 40 percent rating for the 
veteran's right minor extremity was under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2000); however, Diagnostic Code 5201 
only provides a 40 percent evaluation for disability to the 
major or dominant extremity, and the March 1999 VA medical 
examination clearly indicates that the veteran is left-hand 
dominant.

Moreover, as the record reveals both neurologic and 
musculoskeletal complaints with respect to the veteran's 
upper thoracic spine and right arm, neck and shoulder, the 
Board finds that the new examinations must include 
appropriate findings as to every aspect of the veteran's 
service-connected disability prior to the regional office 
(RO)'s readjudication of this matter.  

Finally, the Board notes that since the rating criteria for 
muscle injuries were revised effective July 3, 1997, in the 
process of readjudicating the claim on appeal, the RO is 
precluded from applying the new rating criteria prior to the 
effective date of the new rating criteria.  See VAOPGCPREC 3-
2000.  After the effective date of the change in rating 
criteria, manifestations must be considered under both the 
"old" and "new" rating criteria, and the rating assigned 
should be in accordance with whichever criteria are more 
favorable.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent medical 
treatment for the residuals of his SFW.  
Any medical records other than those now 
on file pertaining to treatment for the 
veteran's residuals of SFW should be 
obtained and associated with the claims 
folder.

3.  The RO should arrange for VA 
orthopedic and neurological examinations 
by appropriate physicians to determine 
the nature and severity of the veteran's 
residuals of a SFW to the right neck and 
upper thoracic spine with retained 
foreign bodies and limitation of motion 
of the right arm.  All indicated studies 
must be conducted.  The claims file, or 
copies of pertinent documents located 
therein must be made available to and 
reviewed by the examiners in conjunction 
with the examinations.  The examiners 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion.  With 
respect to active and passive motion, the 
examiners should specify the range of 
pain free motion.  The physicians should 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected disabilities in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
(2000).  In particular, it is requested 
that the examiners provide responses to 
the following:

(a) What is the correct diagnostic 
formulation of the veteran's current 
residuals of SFW the appellant 
experiences?  If there are disorders 
present other than the service-connected 
disability (classified as residuals of a 
SFW to the right neck and upper thoracic 
spine with retained foreign bodies and 
limitation of motion of the right arm), 
what is the degree of medical 
probability, expressed in percentage 
terms if feasible, that one or more of 
these additional disabilities is causally 
related to service or a service-connected 
disability, as opposed to any other 
cause?

(b) If the examiners conclude that 
disabilities now exist with respect to 
the upper thoracic spine, and right arm, 
neck and shoulder, other than the 
service-connected residuals of a SFW to 
the right neck and upper thoracic spine 
with retained foreign bodies and 
limitation of motion of the right arm, 
the examiners are requested to provide an 
opinion as to whether they can 
distinguish the manifestations of the 
service-connected disability from those 
produced by the nonservice-connected 
disability or disabilities.

(c) The examiners are further requested 
to specifically comment on whether there 
is evidence of neurological disability or 
X-ray evidence of arthritis causally 
related to service or service-connected 
disability.  If any neurological disorder 
or arthritis of the upper thoracic spine, 
and/or right arm, neck or shoulder is not 
due to service or service-connected 
disability, the physicians should 
differentiate, if possible, between the 
functional impairment due to the service-
connected disability and the functional 
impairment due to the nonservice-
connected disability. 

(d) The examiners are also requested to 
identify, if possible, the precise muscle 
group or groups damaged as a result of 
the SFW.  In this regard, the examiners 
are requested to specifically comment on 
the level of weakness, atrophy, and 
fatigability of each muscle group 
affected; whether Muscle Group XXII was 
the primary muscle group affected; 
whether the scars related to the SFW are 
tender, painful, and/or adhere to bone; 
whether there is X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma; whether 
there is diminished muscle excitability 
to pulsed electrical current in 
electrodiagnostic examination; whether 
there is adaptive contraction of an 
opposing group of muscles; and the nature 
and severity of the original SFW.

(e) The examiners are then requested to 
specifically assess the overall effective 
loss of function solely attributable to 
the veteran's service-connected 
disability, if such a distinction is 
medically possible.  With respect to the 
subjective complaints of pain, each of 
the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of any 
involved joint, the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, and the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiners conclude that any of the 
above questions can not be answered 
without resort to speculation, they 
should so indicate.

The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences to his claim as 
the information requested on these 
examinations addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that the 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that any requested examinations 
and required opinions are in compliance 
with the Board's remand and if they are 
not, the RO should implement corrective 
procedures.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of the 
veteran's entitlement to an increased 
evaluation for residuals of a SFW to the 
right neck and upper thoracic spine with 
retained foreign bodies and limitation of 
motion of the right arm, including 
consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, the "old" 
rating criteria for muscle injuries prior 
to July 3, 1997, and both the "old" and 
"new" rating criteria for muscle 
injuries on and after that date, applying 
whichever criteria are more favorable.  
The RO should further determine whether 
any of the current manifestations of the 
veteran's service-connected residuals of 
SFW are representative of disability for 
which a separate rating should be 
assigned.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994) (the critical element in 
assigning separate ratings resulting from 
an injury is that none of the 
symptomatology for any one of the 
disorders is duplicative of or 
overlapping with the symptomatology of 
other disorders).  

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide 


	(CONTINUED ON NEXT PAGE)



expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



